DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered. 

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 06/21/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 06/21/2021 with respect to claims 1-20 have been fully considered but they are not persuasive.
Applicant presented argument –
A. The Office is not giving certain elements of claim 1 (e.g., "process control network communication," "process controller," and "field device") its broadest reasonable interpretation "consistent with the specification”.
The Applicant referred specification Para [0003] of the instant application as defining process controller and field device.
In response, the Examiner respectfully disagrees with Applicant’s opinion about Examiner’s broadest reasonable interpretation (BRI) of “process controller” and “field device”, since Examiner BRI is based according (MPEP 2111.01) “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.”; and “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.”. Examiner presents that the Applicant’s referred Para [0003] discloses “process controllers communicatively coupled to at least one host or operator workstation and to one or more field devices via analog, digital, or combined analog/digital buses. The field devices, which may be, for example, valves, valve positioners, switches, and transmitters” (Emphasis added)
The office action cited Borchert (Col 1 Lines 45-49) disclosing “central office” (CO), party line “phones” and subscriber out line to teach respectively process controller host or work station (that is a computer), field device switch or transmitter and analog, digital, or combined analog/digital buses. It is common knowledge (e.g., DMS 100, from internet https://en.wikipedia.org/wiki/DMS-100, see Examiner’s Note) that a central office includes a building installation switch which is a computer, a phone includes a transmitter and a phone can be a switch as well (e.g. a multiline phone like AT&T ATT1040 Four Line Corded Business Phone, from internet https://www.walmart.com/ip/AT-amp-T-ATT1040-Four-line-Corded-Business-System-Phone-1-White/10038405?findingMethod=wpa , and https://www.yourdictionary.com/two-wire-circuit see Examiner’s Note), and subscriber out line is an analog, digital, or combined analog/digital buses (evidence from internet https://en.wikipedia.org/wiki/DMS-100 , or https://www.yourdictionary.com/two-wire-circuit see Examiner’s Note). Additionally, a subscriber party line phone, that is a subscriber phone, can be outside (as interpreted by the Applicant) or within the central office building or plant (well known, seen in any local telephone company central office site in a city in USA or CERN exchange in internet https://m.facebook.com/cern/photos/a.1895114703909199/1066485416772136/?type=3&locale2=az_AZ , see Examiner’s Note). 
Further, based on application’s specification, specifically for FIELD OF TECHNOLOGY Para [0002], and claims set, the Examiner understands that the invention is drawn towards a diagnostic handheld maintenance tool that can detect and locate faults in a communication line, and is not about a process plant or process controller or field devices. For a person skill in the art, the original disclosure can as best indicate the inclusion of process plant, process controller and field devices as a use case. However, Applicant’s argument appears to indicate that the claims set is also drawn toward a process plant (chemical and petroleum processes) including process controller and field devices making the scope of the claim unclear or indefinite. If claims scope to be a process plant (chemical and petroleum processes) including process controller and field devices are required, then claims should also include the corresponding feature distinctly claiming the subject matter which the applicant regards as his invention. See MPEP 2175 ¶ 7.34.
The Examiner also note for Applicant’s argument that the Applicant is not trying to import features from the specification into the claims, but rather is encouraging the Office to give "field devices" their plain and customary meaning to a person of ordinary skill in the art, as one would understand by reading the Applicant's specification (e.g., in paragraph [0003]). (REMARKS Page 9). However the Examiner is “not to import into a claim limitations that are not part of the claim” as according to MPEP 2111.01 referred above.
With respect to the Applicant’s argument regarding “wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant”, a new prior art Stevens (US20060018449), teaches the feature. Please see Section 6.

Regarding Applicant’s argument –
B. One of ordinary skill in the art would not "take the technique of Nixon to the system of Borchert" as alleged by the Office.
The Examiner presents that the argument is moot in view of the prior arts used in the current Office action. 
	
Therefore, Claim 1 is rejected.
Similarly, independent claims 8 and 16 are also rejected for the same reason as claim 1.

The Applicant additionally presented argument –
C. In particular, with respect to dependent claim 15, the cited prior art does not teach "a first housing and a second housing that is removably connected to the first housing, wherein the processor, the one or more electronic signal sensors, and the user interface are disposed in the first housing, and wherein the pulse signal generator is disposed in the second housing," as alleged.
The Applicant further added that Borchert does not suggest that separate blocks are intended to be interpreted to mean separate housings. In Borchert col. 4, Ins. 21-22, Fig. 12 is described as "a block diagram of the internal electrical components of the TOR," not as housings of the TOR; and Even if somehow Borchert teaches two housings as alleged (which the Applicant does not admit), one of ordinary skill in the art would not modify Borchert in view of Richardson such that the pulse generator 80 disposed in the second housing is removed from the first housing, because as a consequence, Borchert's device would not work for its intended purpose, which is to transmit a pulse of energy (e.g., using the pulse generator 80) onto a cable. (REMARKS, Page 15)
In response, the Examiner presents that regarding the question of obviousness, the Supreme Court provided guidance. e.g., (2) “In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.” Id.  at 416-17, 82 USPQ2d at 1395. (3) “[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). See MPEP 2141 THE KSR DECISION AND PRINCIPLES OF THE LAW OF OBVIOUSNESS.
BORCHERT Fig. 8 showing a single housing for TDR 10. However Fig. 12 Pulse Generator 80 is shown as a separate functional block, which can be put in a second housing as an arrangement for design variation, and while the remaining functional blocks of TDR 10 can be in first housing functionally, sequentially performing the same functions it had been known to perform in the single housed TDR 10 and yields no more than one would expect from such an arrangement, the combination is obvious rearrangement of functional blocks similar to KSRs Anderson’s-Black Rock, Inc. v. Pavement Salvage Co. or Sakraida v. AG Pro, Inc. referred in MPEP 2141 described above, and would be unpatentable. Therefore Borchert Fig. 12, suffices for an obvious teaching of claim 15, since claim 15 does not disclose something more or different than BORCHERT’s TDR 10 with (Fig. 12) functional blocks operation sequence.
Richardson (FIG. 2 Network diagnostic device 100 on network 10, Col 7 Lines 14-23) disclosing TDR 150 (the first housing), included in device 100, is connected to network 10 via an attachment unit 110 (removably a separate second housing) for diagnostic monitoring of the network 10, providing a changeable attachment unit with signal driver depending upon network cable type and topology to determine whether network communications are within frequency and voltage specifications for the network for network manager to predict or identify potential failure in network. Thus the signal from a TDR is flexibly or adaptively regenerated according to the network communication bus for diagnostic operation providing a motivation to have second housing for adoptive signal generation separate from the housing for TDR.     
Therefore, Claim 15 is rejected.

Dependent claims 2-7, 9-14, 17-20 depends, directly or indirectly, from independent claims 1, 8, and 16, and are rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Borchert et al. (US5561318, of IDS, hereinafter ‘BORCHERT’) in view of Stevens et al. (US20060018449, hereinafter ‘STEVENS’).
Regarding claim 1, BORCHERT teaches a method of detecting the location of a fault in a process control network communication bus of a process control system of a process plant (Fig. 1, col 1, lines 16, 19-21, lines 58-60: A time domain reflectometer (TDR) detects discontinuities in a length of cable using a digitized waveform to view the signature of the cable, (Col 1 Line 43-44) cables such as telephone cable, (Fig. 12) Cable under Test), comprising:
generating a pulse signal on at least one communication line via a handheld device connected to the communication line at a first time (Fig. 1, Col 1, lines 19-20: A TDR transmitting (first time) a pulse of energy on to the cable), the communication line included in the process control network communication bus and communicatively coupled between process controller and a field device of the process control system that are installed in the process plant (Col 1 Line 19-20, 43-49) TDR detects discontinuities in a twisted pair cable such as two-conductor cable, twisted pair such as telephone cable. Plurality of party line phones (field device) are bridged on to the subscriber line (telephone cable, the communication line included in the process control network communication bus) out from the central office (process controller). See also Fig. 12 Cable under Test (the communication line). It is common knowledge (e.g., DMS 100, from internet https://en.wikipedia.org/wiki/DMS-100, see Examiner’s Note) that a central office includes a building installation switch which is a computer, a phone includes a transmitter and a phone can be a switch as well (e.g. a multiline phone like AT&T ATT1040 Four Line Corded Business Phone, from internet https://www.walmart.com/ip/AT-amp-T-ATT1040-Four-line-Corded-Business-System-Phone-1-White/10038405?findingMethod=wpa , and https://www.yourdictionary.com/two-wire-circuit see Examiner’s Note), and subscriber out line is an analog, digital, or combined analog/digital buses (evidence from internet https://en.wikipedia.org/wiki/DMS-100 , or https://www.yourdictionary.com/two-wire-circuit see Examiner’s Note). Additionally, a subscriber party line phone, that is a subscriber phone, can be outside (as interpreted by the Applicant) or within the central office building or plant (well known, seen in any local telephone company central office site in a city in USA or CERN exchange in internet https://m.facebook.com/cern/photos/a.1895114703909199/1066485416772136/?type=3&locale2=az_AZ , see Examiner’s Note);
detecting an echo pulse signal on the communication line at the handheld device at a second time (Col 1, lines 19-23: transmitting a pulse of energy on to the cable, receiving and detecting any reflected energy, after an elapsed time), the echo pulse signal being a reflection of the pulse signal at the fault (Col 1, lines 20-21, 28-31: Receiving and detecting any reflected energy, after an elapsed time (second time). All of the pulse energy will be absorbed if the cable is properly terminated and the cable has a constant impedance (no fault). If the pulse reaches an impedance discontinuity (fault), part or all of the pulse energy is reflected back to the TDR); and
determining, via a computer processor in the handheld device (Fig. 12, Col 6 lines 30-37: Central control circuit 68 of TDR 10), the location of the fault on the communication line based on the detected echo pulse signal (Col 1 lines 21-22: measuring the elapsed time from the transmission of the energy pulse to the receipt of the reflection. (Col 3 lines 22-25) The distance to the discontinuity is calculated by measuring the elapsed time between the transmitted and received pulses).
BORCHART does not explicitly disclose wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant.
In an analogous art, STEVENS teaches wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant (Para [0003-0004] When a telephone (field device) is removed from its cradle (i.e., taken off-hook), a signal is transmitted to the central office switch (process controller in a process plant) across the dedicated communication line (when fully operational and communicatively coupled via the communication line). In response to the signal (operate to receive signals indicative of information pertaining to the field device), the central office switch generates and transmits an electrical signal that generates a dial tone at the telephone, indicating that the user can input digits to generate an outbound call (generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant). Inbound calls destined for a specified telephone number are routed to the central office switch connected to the customer premise. The central office switch receives the call, rings the identified telephone number by transmitting an electrical signal across the dedicated communication line, and connects the call if a telephone at the specified telephone number transitions to an off-hook state in response to the ring signal (generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of STEVENS to the system of BORCHERT in order to take the advantage of a method for electronic communication using call routing by a central office call processing switch by monitoring consumers’ devices status and response to transmitted control signal to consumers’ devices to service consumers’ call request (STEVENS: Para [0002-0004, 0033]).

Regarding claim 2, the combination of BORCHART and STEVENS, specifically BORCHERT teaches wherein determining the location of the fault includes determining a time differential between the first time and the second time, and using the time differential to determine a distance to the fault (Col 3 lines 22-25: The distance to the discontinuity is calculated by measuring the elapsed time between the transmitted and received pulses).

Regarding claim 3, the combination of BORCHART and STEVENS, specifically BORCHERT teaches wherein determining the location of the fault on the communication line includes determining an amplitude of the detected echo pulse signal and using the determined amplitude of the detected echo pulse signal to determine a distance to the fault (Fig. 3, Fig. 4, col 2 lines 4-11: FIGS. 3 and 4 show a cable having the same type but different severity of fault, but because of cable loss, the amplitude of the reflected pulse in FIG. 4 is less than the amplitude of the reflected pulse in FIG. 3. The only difference between FIGS. 3 and 4, is that the location of the fault in FIG. 4 is at a greater distance than that of the fault in FIG. 3.).

Regarding claim 4, the combination of BORCHART and STEVENS, specifically BORCHERT teaches wherein using the determined amplitude of the detected echo pulse signal to determine a distance to the fault includes comparing the amplitude of the detected echo pulse signal to the amplitude of the pulse signal to determine a degradation in amplitude and using the degradation in amplitude to determine a distance to the fault (Fig. 3, Fig. 4, col 2 lines 4-11: FIGS. 3 and 4 show a cable having the same type but different severity of fault, but because of cable loss, the amplitude of the reflected pulse in FIG. 4 is less than the amplitude of the reflected pulse in FIG. 3. The only difference between FIGS. 3 and 4, is that the location of the fault in FIG. 4 is at a greater distance than that of the fault in FIG. 3 (In either case of Fig. 3 and Fig. 4, the pulse signal is used as the reference signal to determine the degradation of the reflected pulse for further comparison between the two degradation to determine the distance)).

Regarding claim 5, the combination of BORCHART and STEVENS, specifically BORCHERT teaches wherein using the determined amplitude of the detected echo pulse signal to determine a distance to the fault includes storing one or more signal propagation factors in a memory of the handheld device and using the one or more stored signal propagation factors in addition to the degradation in amplitude to determine a distance to the fault (Fig. 3, Fig. 4, Col 2 lines 4-11: FIGS. 3 and 4 show a cable having the same type but different severity of fault, but because of cable loss, the amplitude of the reflected pulse in FIG. 4 is less than the amplitude of the reflected pulse in FIG. 3, (indicating) that the location of the fault in FIG. 4 is at a greater distance than that of the fault in FIG. 3. (Fig. 18, Col 8 lines 22-23, 25-27, 41-43, 64-67) Upon completion of the RETURN LOSS CALCULATION step 94, continues to step 96 (Fig. 18). The speed at which a signal travels down a cable is called the velocity of propagation (VOP). The user of the TDR may set the VOP of the cable based upon various lookup tables (stored signal propagation factors) provided to the user. The VOP factor is adjusted based on the tested cable length. The next step is to calculate actual distance by applying the VOP value to the preliminary measured distance, thereby correcting for VOP decrease over a given cable length. See also Fig. 10 for TDR display).

Regarding claim 6, the combination of BORCHART and STEVENS, specifically BORCHERT teaches wherein generating a pulse signal on the communication line includes generating a first pulse signal on the communication line having a first amplitude, detecting whether or not an echo pulse signal is received in response to the first pulse signal in a particular period of time, and if no echo pulse signal is received in the particular period of time, generating a second pulse signal on the communication line having a second amplitude greater than the first amplitude, and detecting whether or not an echo pulse signal is received in response to the second pulse signal in a second period of time (Fig. 6, col 2 lines 51-55: Exponential decay in a cable greatly enhances the difficulty in detecting a fault at long distances because: (1) the amplitude of the reflected pulse gets smaller, and (2) the reflected pulse gets "lost" in the curve of the exponential decay as shown in Fig. 6 (due to distance of the location and receiver sensitivity). (col 9 lines 31-34, 47-49) the maximum testable cable length is a function of cable loss, pulse height, and receiver sensitivity. As distances become progressively longer, the transmitted pulse becomes progressively higher in amplitude).

Regarding claim 7, the combination of BORCHART and STEVENS, specifically BORCHERT teaches including tracking battery usage of the handheld device caused by generating the pulse signal and alerting a user of the handheld device about a power status relating to use of a pulse signal generator within the handheld device for detecting a fault location (Col 1, lines 19-20: A TDR transmits a pulse of energy on to the cable. (Fig. 10 LCD screen of the TDR (see Col 4 lines 16-17), Col 5 lines 28-31, 41-43) Examples of messages which are displayed in display location 44a include: low battery. Display location 46a is the battery level indicator in the form of a horizontal bar graph).

Regarding claim 8, BORCHERT teaches a handheld maintenance tool for use detecting faults in a process control network communication bus of a process control system of a process plant (Fig. 1, col 1, Lines 16, 19-21, lines 58-60: A time domain reflectometer (TDR) detects discontinuities in a length of cable using a digitized waveform to view the signature of the cable, (Col 1 Line 43-44) cables such as telephone cable, (Fig. 12) Cable under Test), comprising:
an input/output interface (Fig. 12, TDR interface with Cable under Test) configured to connect to at least one communication line that is included in the process control network communication bus and communicatively coupled between a process controller and a field device of the process control system that are installed in the process plant (Col 1 Line 19-20, 43-49) TDR detects discontinuities in a twisted pair cable such as two-conductor cable, twisted pair such as telephone cable. Plurality of party line phones (field device) are bridged on to the subscriber line (telephone cable, the communication line included in the process control network communication bus) out from the central office (process controller). See also Fig. 12 Cable under Test (the communication line). It is common knowledge (e.g., DMS 100, from internet https://en.wikipedia.org/wiki/DMS-100, see Examiner’s Note) that a central office includes a building installation switch which is a computer, a phone includes a transmitter and a phone can be a switch as well (e.g. a multiline phone like AT&T ATT1040 Four Line Corded Business Phone, from internet https://www.walmart.com/ip/AT-amp-T-ATT1040-Four-line-Corded-Business-System-Phone-1-White/10038405?findingMethod=wpa , and https://www.yourdictionary.com/two-wire-circuit see Examiner’s Note), and subscriber out line is an analog, digital, or combined analog/digital buses (evidence from internet https://en.wikipedia.org/wiki/DMS-100 , or https://www.yourdictionary.com/two-wire-circuit see Examiner’s Note). Additionally, a subscriber party line phone, that is a subscriber phone, can be outside (as interpreted by the Applicant) or within the central office building or plant (well known, seen in any local telephone company central office site in a city in USA or CERN exchange in internet https://m.facebook.com/cern/photos/a.1895114703909199/1066485416772136/?type=3&locale2=az_AZ , see Examiner’s Note);
a pulse signal generator (Fig. 12, Col 6 Lines 30-31: Pulse Generator 80 of TDR 10 (See Fig. 8)) configured to generate a pulse signal to be placed on the communication line (Fig. 1, Col 1, lines 19-20: A TDR transmitting a pulse of energy on to the cable);
one or more electronic signal sensors (Col 1 lines 19-21: A TDR detects discontinuities in a length of cable by transmitting a pulse of energy on to the cable; receiving and detecting any reflected energy. (Col 2 Lines 23-25) pulse amplitude is set at a voltage amplitude, for the sensitivity of the TDR);
a user interface (Fig. 12 Key Pad 42 and Display 16 of TDR 10);
a processor (Fig. 12, Micro Processor 72 of TDR 10); and
a computer readable memory that stores a program to be implemented on the processor (Col 6 Lines 34-36: Microprocessor 72 includes both ROM and RAM, as well as software for controlling the operation of TDR 10) to measure an electronic signal on the communication line in response to the pulse signal on the communication line (Fig. 1, col 1, lines 27-34: The transmitted energy pulse from TDR travels down the cable, and if the pulse reaches an impedance discontinuity, part or all of the pulse energy is reflected back to the TDR. As shown in FIG. 1, if the cable fault is an open circuit, the reflected pulse will be in phase with the incident pulse. (col 2 lines 23-24) The pulse amplitude is set at a voltage amplitude), to analyze the measured electronic signal to determine a location of a fault in the communication line (Fig. 1, col 1, lines 52-59: Reflections from an impedance higher than the characteristic impedance of the cable are in phase. Use of a digitized waveform, as shown in FIG. 1, enables the operator of the TDR to view the signature of the cable in great detail (analyzing, the measured at least one of the voltage or the current). (col 2 lines 23-24) The pulse amplitude is set at a voltage amplitude. (col 7 lines 61-67) The microprocessor continues directly to the RETURN LOSS CALCULATION routine. Referring now to FIGS. 16 and 17, the RETURN LOSS CALCULATION routine measures the impedance changes in the cable being tested, essentially measures the difference in amplitudes between the transmitted pulse PT and the reflected pulse PR) and to indicate the existence of the determined location of the fault to a user via the user interface (Fig. 1, col 1, lines 57-59: Use of a digitized waveform, as shown in FIG. 1 (indicating the existence of a detected high impedance fault), enables the operator of the TDR to view the signature of the cable (indicating to user via a user display on the handheld device) in great detail).
BORCHART does not explicitly disclose wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant.
In an analogous art, STEVENS teaches wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant (Para [0003-0004] When a telephone (field device) is removed from its cradle (i.e., taken off-hook), a signal is transmitted to the central office switch (process controller in a process plant) across the dedicated communication line (when fully operational and communicatively coupled via the communication line). In response to the signal (operate to receive signals indicative of information pertaining to the field device), the central office switch generates and transmits an electrical signal that generates a dial tone at the telephone, indicating that the user can input digits to generate an outbound call (generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant). Inbound calls destined for a specified telephone number are routed to the central office switch connected to the customer premise. The central office switch receives the call, rings the identified telephone number by transmitting an electrical signal across the dedicated communication line, and connects the call if a telephone at the specified telephone number transitions to an off-hook state in response to the ring signal (generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of STEVENS to the system of BORCHERT in order to take the advantage of a method for electronic communication using call routing by a central office call processing switch by monitoring consumers’ devices status and response to transmitted control signal to consumers’ devices to service consumers’ call request (STEVENS: Para [0002-0004, 0033]).

Regarding claim 9, the combination of BORCHART and STEVENS, specifically BORCHERT teaches wherein the one or more electronic signal sensors includes a voltage sensor that detects an echo pulse signal on the communication line (Col 1 lines 19-21: A TDR detects discontinuities in a length of cable by transmitting a pulse of energy on to the cable; receiving and detecting any reflected energy. (Col 2 Lines 23-28) The pulse amplitude is set at a voltage amplitude. The sensitivity of a TDR is defined by the difference in the amplitude of the transmitted pulse, and the amplitude of the smallest reflected pulse which can be detected by the TDR).

Regarding claim 10, the combination of BORCHART and STEVENS, specifically BORCHERT teaches wherein the program further causes the pulse signal generator to place a pulse signal on the communication line at a first time (Fig. 1, Col 1, lines 19-20: A TDR transmitting (first time) a pulse of energy on to the cable), uses the one or more electronic signal sensors to detect an echo pulse signal on the communication line at the handheld device at a second time (Col 1, lines 19-23: TDR transmitting a pulse of energy on to the cable, receiving and detecting any reflected energy, after an elapsed time), the echo pulse signal being a reflection of the pulse signal at the fault (Col 1, lines 20-21, 28-31: Receiving and detecting any reflected energy, after an elapsed time (second time). All of the pulse energy will be absorbed if the cable is properly terminated and the cable has a constant impedance (no fault). If the pulse reaches an impedance discontinuity (fault), part or all of the pulse energy is reflected back to the TDR), and uses the echo pulse signal to determine the location of the fault on the communication line (Col 1 lines 21-22: measuring the elapsed time from the transmission of the energy pulse to the receipt of the reflection. (Col 3 lines 22-25) The distance to the discontinuity is calculated by measuring the elapsed time between the transmitted and received pulses).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (US5561318, of IDS, hereinafter ‘BORCHERT’) in view of Stevens et al. (US20060018449, hereinafter ‘STEVENS’) and with further in view of Richardson et al. (US6795402, of record, hereinafter ‘RICHARDSON’).
Regarding claim 15, the combination of BORCHART and STEVENS, specifically BORCHERT teaches the handheld maintenance tool of claim 8, including a first housing and a second housing, wherein the processor, the one or more electronic signal sensors, and the user interface are disposed in the first housing, and wherein the pulse signal generator is disposed in the second housing (Fig. 8, Col 4 Lines 57-59: FIG. 8, the time domain reflectometer of the present invention is identified generally at 10 and includes a housing 12 having a front panel 14 with a variety of controls and displays. (Fig. 12, Col 6 Lines 30-34, 48-52) The central control circuit 68 of TDR 10 includes a data bus 70 electrically interconnecting a computer or microprocessor 72, key pad 42, display screen 16, analog-to-digital converter (A/D converter) 74 and a digital interface and control 76. A crystal controlled clock 78 transmits information to microprocessor 72 and to a pulse generator 80 which is supplied data from digital interface and control 76. Pulse generator 80 transmit pulses to the cable under test as well as to the analog to digital converter. Please Note, although BORCHERT Fig. 8 showing a single housing, the Fig. 12 Pulse Generator 80 is a separate functional block, which can be put in a second housing as an arrangement for design variation, and while the remaining functional blocks of TDR 10 can be in first housing functionally, performing the same function it had been known to perform by the single housed TDR and yields no more than one would expect from such an arrangement, the combination is obvious rearrangement of functional blocks similar to KSRs Anderson’s-Black Rock, Inc. v. Pavement Salvage Co. or Sakraida v. AG Pro, Inc. referred in MPEP 2141).
The combination of BORCHART and STEVENS do not explicitly disclose the maintenance tool, including a first housing and a second housing that is removably connected to the first housing.
In an analogous art, RICHARDSON teaches the maintenance tool, including a second housing that is removably connected to the first housing (FIG. 2 Network diagnostic device 100 on network 10, Col 4 Lines 11-14, Col 4 Lines 52-56: a network diagnostic device that samples the voltages on the cabling of the network. The network analysis device comprises an attachment unit for connecting the digitizer to the network. Typically, the unit comprises receivers which detect signals on the network and drivers which generate signals on the network. (Col 7 Lines 14-23) An attachment unit 110 (a separate second housing) physically connects the device 100 (second housing that is removably connected to the first housing) to the network 10. The unit's design is dependent on the type of cabling and the frequency of transmission for the network 10. Different forms of cabling; twisted pair, coaxial cable or fiber optics, for example; and different topologies; such as bus, ring, or star; used in various networks dictate the specifics of the attachment unit used, implying attachment unit is like an adapter/coupler which is removably connected to the diagnostic device 100, and is changeable based on cable type and network topology. 
 (Col 8 Lines 60-64) A packet /TDR signal generator 150 (the first housing), also under the control of the system processor 140, is connected to the network 10 via the attachment unit 110 (second housing that is removably connected to the first housing). The signal generator 150 has much of the control logic that would be contained in a network card for the relevant network. (Fig. 5, Col 11 Lines 10-15) The attachment unit 110 comprises a differential driver 310 that receives the signal output of the packet/TDR signal generator 150 and couples this signal into to the network 10 (pulse signal generator is disposed in the second housing). The driver is paired with a receiver 320a connected to Ch1 of the digitizer 120. A second receiver 320b is connected to Ch2 of the digitizer. See also Col 4 Lines 52-56 receive from and generate signal on the network).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of RICHARDSON to the fault detecting handheld system of BORCHERT and STEVENS in order to take the advantage of a method and a device providing a changeable attachment unit with signal driver, separate from a TDR housing, depending upon network cable type and topology to determine whether network communications are within frequency and voltage specifications for the network for network manager to predict or identify potential failure in network and thus the signal from a TDR is flexibly or adaptively regenerated according to the network communication (RICHARSON: Fig. 2, Col 4 Lines 31-32, 47-56, Col 7 Lines 17-24).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borchert et al. (US5561318, of IDS, hereinafter ‘BORCHERT’) in view of Stevens et al. (US20060018449, hereinafter ‘STEVENS’) in view of Rude et al. (US7254217, of IDS, hereinafter ‘RUDE’).
Regarding claim 16, BORCHERT teaches a method of detecting a fault in a process control network of a process control system of a process plant (Fig. 1, col 1, lines 16, 19-21, lines 58-60: A time domain reflectometer (TDR) detects discontinuities in a length of cable using a digitized waveform to view the signature of the cable, (Col 1 Line 43-44) cables such as telephone cable, (Fig. 12) Cable under Test), comprising:
providing a first power signal on at least one communication line at a first amplitude level from a handheld device connected to the communication line (Fig. 1, col 1, lines 19-21, lines 30-34: A TDR detects discontinuities in a length of cable by transmitting a pulse of energy on to the cable. (col 3 lines 31-32) a first voltage amplitude is utilized on transmitted pulses (first power signal, as defined by instant application: Specification (Para [0011] The handheld device may provide power (e.g., in the form of a voltage signal) on the loop)),
the communication line included in the process control network communication bus and communicatively coupled between a process controller and a field device of the process control system that are installed in the process plant (Col 1 Line 19-20, 43-49) TDR detects discontinuities in a twisted pair cable such as two-conductor cable, twisted pair such as telephone cable. Plurality of party line phones (field device) are bridged on to the subscriber line (telephone cable, the communication line included in the process control network communication bus) out from the central office (process controller). See also Fig. 12 Cable under Test (the communication line). It is common knowledge (e.g., DMS 100, from internet https://en.wikipedia.org/wiki/DMS-100, see Examiner’s Note) that a central office includes a building installation switch which is a computer, a phone includes a transmitter and a phone can be a switch as well (e.g. a multiline phone like AT&T ATT1040 Four Line Corded Business Phone, from internet https://www.walmart.com/ip/AT-amp-T-ATT1040-Four-line-Corded-Business-System-Phone-1-White/10038405?findingMethod=wpa , and https://www.yourdictionary.com/two-wire-circuit see Examiner’s Note), and subscriber out line is an analog, digital, or combined analog/digital buses (evidence from internet https://en.wikipedia.org/wiki/DMS-100 , or https://www.yourdictionary.com/two-wire-circuit see Examiner’s Note). Additionally, a subscriber party line phone, that is a subscriber phone, can be outside (as interpreted by the Applicant) or within the central office building or plant (well known, seen in any local telephone company central office site in a city in USA or CERN exchange in internet https://m.facebook.com/cern/photos/a.1895114703909199/1066485416772136/?type=3&locale2=az_AZ , see Examiner’s Note);
 measuring a signal on the communication line in response to the first power signal on the communication line at the handheld device (Figs. 1-2, col 1, lines 27-36: The transmitted energy pulse from TDR travels down the cable, and if the pulse reaches an impedance discontinuity, part or all of the pulse energy is reflected back to the TDR. As shown in FIG. 1, if the cable fault is an open circuit, the reflected pulse will be in phase with the incident pulse. If the cable is short circuited, the reflected pulse will be out of phase (have the opposite polarity) with the incident pulse, as shown in FIG. 2. (col 2 lines 23-24) The pulse amplitude is set at a voltage amplitude (a power signal));
analyzing the measured signal via a processor within the handheld device to determine the existence of a low impedance fault in the communication line in response to the first power signal (Figs. 1-2, col 1, lines 27-36, 52-59: As shown in FIG. 1, if the cable fault is an open circuit, the reflected pulse will be in phase with the incident pulse. If the cable is short circuited, the reflected pulse will be out of phase (have the opposite polarity) with the incident pulse, as shown in FIG. 2. In either case, a substantial amount of energy is reflected by the discontinuity. Reflections from an impedance higher than the characteristic impedance of the cable are in phase (open circuit). Reflections from a lower impedance are out of phase (short circuited). Use of a digitized waveform, as shown in FIG. 1, enables the operator of the TDR to view the signature of the cable in great detail (analyzing, the measured signal). (Fig. 13, Step 94, col 7 lines 61-67) The microprocessor continues directly to the RETURN LOSS CALCULATION routine. FIG. 16, the RETURN LOSS CALCULATION routine measures the impedance changes in the cable being tested (analyzing, the measured signal));
if a low impedance fault condition is not determined in response to the first power signal on the communication line, (1) providing a second power signal on the communication line at a second amplitude level higher than the first amplitude level, (2) measuring a further signal on the communication line in response to the second power signal on the communication line, and (3) analyzing the measured further signal to determine the existence of a low impedance fault in the communication line (Fig. 2, col 1, lines 34-36, 52-55: If the cable is short circuited, the reflected pulse will be out of phase (have the opposite polarity) with the incident pulse, as shown in FIG. 2. In either case, a substantial amount of energy is reflected by the discontinuity. Reflections from a lower impedance are out of phase (short circuited). (Fig. 6, col 2 lines 51-55) Exponential decay in a cable greatly enhances the difficulty in detecting a fault at long distances because: (1) the amplitude of the reflected pulse gets smaller, and (2) the reflected pulse gets "lost" in the curve of the exponential decay as shown in Fig. 6 (due to distance of the location and receiver sensitivity) (if a low impedance fault condition is not determined due to “lost” reflected pulse). (Col 9 lines 31-37, 47-49) Based on the sensitivity of TDR and cable loss, variable pulse amplitude may be provided based upon cable length. As distances become progressively longer, the transmitted pulse becomes progressively higher in amplitude (implying if no echo pulse signal is received or lost, a second pulse with greater amplitude may be generated, and process may continue if no echo pulse is detected with opposite polarity indicating low impedance from a short circuit)); and
if a low impedance fault is determined for either of the first power signal or the second power signal, indicating the existence of a detected fault to a user via a user interface on the handheld device (Fig. 2 transmit pulse and reflected pulse with opposite polarity, Col 1 lines 35-37, 52-55) If the cable is short circuited, the reflected pulse will be out of phase (have the opposite polarity, lower impedance) with the incident pulse, as shown in FIG. 2. (Fig. 13, Step 94, col 7 lines 61-67) The microprocessor continues directly to the RETURN LOSS CALCULATION routine. FIG. 16, the RETURN LOSS CALCULATION routine measures the impedance changes in the cable being tested (analyzing, the measured signal. See Fig. 10, TDR displaying Impedance value 44b and Return Loss 46b, location 46c the distance (of fault), in meters, between first and second cursors 48 and 50).
BORCHART does not explicitly disclose wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant, measuring a current on the communication line in response to the first power signal on the communication line at the handheld device, analyzing the measured current signal via a processor within the handheld device to determine the existence of a low impedance fault in the communication line in response to the first power signal, (2) measuring a further signal on the communication line in response to the second power signal on the communication line, and (3) analyzing the measured further signal to determine the existence of a low impedance fault in the communication line.
In an analogous art, STEVENS teaches wherein the process controller, when fully operational and communicatively coupled via the communication line, operate to receive signals indicative of process measurements made by the field device or information pertaining to the field device and generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant (Para [0003-0004] When a telephone (field device) is removed from its cradle (i.e., taken off-hook), a signal is transmitted to the central office switch (process controller in a process plant) across the dedicated communication line (when fully operational and communicatively coupled via the communication line). In response to the signal (operate to receive signals indicative of information pertaining to the field device), the central office switch generates and transmits an electrical signal that generates a dial tone at the telephone, indicating that the user can input digits to generate an outbound call (generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant). Inbound calls destined for a specified telephone number are routed to the central office switch connected to the customer premise. The central office switch receives the call, rings the identified telephone number by transmitting an electrical signal across the dedicated communication line, and connects the call if a telephone at the specified telephone number transitions to an off-hook state in response to the ring signal (generate control signals that are sent over the communication line to control operation of the field device and a process within the process plant)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of STEVENS to the system of BORCHERT in order to take the advantage of a method for electronic communication using call routing by a central office call processing switch by monitoring consumers’ devices status and response to transmitted control signal to consumers’ devices to service consumers’ call request (STEVENS: Para [0002-0004, 0033]).
The combination of BORCHART and STEVENS do not explicitly disclose measuring a current on the communication line in response to the first power signal on the communication line at the handheld device, analyzing the measured current signal via a processor within the handheld device to determine the existence of a low impedance fault in the communication line in response to the first power signal, (2)    measuring a further current signal on the communication line in response to the second power signal on the communication line, and (3)    analyzing the measured further current signal to determine the existence of a low impedance fault in the communication line.
In an analogous art, RUDE teaches measuring a current on the communication line in response to the first power signal on the communication line at the handheld device (Col 8 lines 62-65: Current sensor 321, in one implementation, is used to perform a current test by applying a predetermined voltage to the telephone line 340 and measuring the resulting current);
analyzing the measured current signal via a processor within the handheld device to determine the existence of a low impedance fault in the communication line in response to the first power signal (Col 5 Lines 17-21: A fault, such as a short circuit, occurring in the communication medium 104 can cause impedance mismatches and echo. (Fig. 2 Step 254, Col 7 Lines 9-12) a determination is made that the analyzed fault is of the same type (for example a short circuit, a low impedance fault, See BORCHERT Col 1 Lines 50-55) as the known fault associated with the second set of echo canceller coefficients. (Col 15, lines 38-46) A current test is performed by applying a voltage to the analyzed line and measuring the current in the analyzed line using the current sensor 321. If the measured current is less than a first threshold current value, an undercurrent condition exists and the analyzed fault is considered to be an open circuit fault (high impedance). If the measured current is greater than a second threshold current value, an overcurrent condition exists and the analyzed fault is considered to be a short circuit fault (low impedance).;
(2)    measuring a further current signal on the communication line in response to the second power signal on the communication line (Fig. 5, Col 11 Lines 15-19: Lines 502, 504, and 506 are echo responses of the hybrid circuit 318 when the telephone line 340 to which the HDSL2 line interface unit 300 is connected has a short-circuit fault located 0 feet, 500 feet, and 1000 feet, respectively from the hybrid circuit 318 (implying power signal input at least on 3 occasions for current measurement for short-circuit detection, first power signal for 0 feet, second power signal for 500 feet, and third power signal for 1000 feet)); and
(3)    analyzing the measured further current signal to determine the existence of a low impedance fault in the communication line (Fig. 5, Col 11 Lines 11-15: FIG. 5 is a chart 500 showing exemplary echo responses of a hybrid circuit 318 coupled to a telephone line 340 with short-circuit faults located at various distances from the hybrid circuit 318. (Col 15, lines 38-46) A current test is performed by applying a voltage to the analyzed line and measuring the current in the analyzed line using the current sensor 321. If the measured current is greater than a second threshold current value, an overcurrent condition exists and the analyzed fault is considered to be a short circuit fault (low impedance, implying 3 current tests were done to measure current and detecting the short circuit faults).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of RUDE to the system of BORCHERT and STEVENS in order to take the advantage of a method and device for measuring the distance from the test device to the loop fault in telephone line or fault location using current measurement, and based on location sending appropriate skilled technician for repair, reducing the circuit restoral time as well as associated labor cost (RUDE: Col 8 Lines 1-29).

Regarding claim 17, the combination of BORCHART, STEVENS and RUDE, specifically BORCHERT teaches further including removing the first power signal or the second power signal from the communication line if a low impedance fault is determined for either of the first power signal or the second power signal (Fig. 2, col 1, lines 27-36, 52-59: If the cable is short circuited, the reflected pulse will be out of phase (have the opposite polarity) with the incident pulse, as shown in FIG. 2. A substantial amount of energy is reflected by the discontinuity. Reflections from a lower impedance are out of phase (short circuited). Fig. 2 implying at least the first transmit voltage pulse is a limited duration pulse, and after detecting the reflected pulse the pulse transmission is not repeated or removed. Please note BORCHERT (Fig. 6, Col 2 lines 51-55, and Col 9 lines 31-37, 47-49) discloses a second pulse may be transmitted with higher amplitude if refection pulse is “lost” or not detected from the first pulse transmission).

Regarding claim 18, the combination of BORCHART and STEVENS, specifically BORCHERT teaches wherein analyzing the measured signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured signal is higher than a threshold (Figs. 1-2, col 1, lines 27-36, 52-59: If the cable is short circuited, the reflected pulse will be out of phase (have the opposite polarity) with the incident pulse, as shown in FIG. 2. A substantial amount of energy is reflected by the discontinuity. Reflections from a lower impedance are out of phase (short circuited). (Col 2 Lines 25-28, 51) The sensitivity of a TDR is defined by the difference in the amplitude of the transmitted pulse, and the amplitude of the smallest reflected pulse which can be detected by the TDR (a threshold)).
The combination of BORCHART and STEVENS do not explicitly disclose wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured current signal is higher than a threshold.
RUDE teaches wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured current signal is higher than a threshold (Col 15, lines 38-46) A current test is performed by applying a voltage to the analyzed line and measuring the current in the analyzed line using the current sensor 321. If the measured current is greater than a second threshold current value, an overcurrent condition exists and the analyzed fault is considered to be a short circuit fault (low impedance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of RUDE to the system of BORCHERT and STEVENS in order to take the advantage of a method and device for measuring the distance from the test device to the loop fault in telephone line or fault location using current measurement, and based on location sending appropriate skilled technician for repair, reducing the circuit restoral time as well as associated labor cost (RUDE: Col 8 Lines 1-29).

Regarding claim 19, the combination of BORCHART and STEVENS, specifically BORCHERT teaches wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured signal is higher than a first threshold and wherein analyzing the measured further signal to determine the existence of a low impedance fault in the communication line in response to the second power signal includes determining if the further signal is higher than a second threshold, wherein the second threshold is greater than the first threshold (Fig. 6, Col 2 Lines 25-28, 51-55: The pulse amplitude is set at a voltage amplitude which does not overdrive the receiver sub-system (a second threshold, wherein the second threshold is greater than the first threshold). The sensitivity of a TDR is defined by the difference in the amplitude of the transmitted pulse, and the amplitude of the smallest reflected pulse which can be detected by the TDR (a first threshold). Due to cable decay, the reflected pulse may be lost. (Col 9 lines 31-37, 47-49) Based on the sensitivity of TDR and cable loss, as distances become progressively longer, the transmitted pulse becomes progressively higher in amplitude, (implying if no echo pulse signal is received or lost with a first pulse, a second pulse with greater amplitude may be generated to exceed the TDR sensitivity (first threshold) and so that the pulse may be detected), yet is limited in amplitude so as not to overdrive the sampler and A/D converter (determining if the further signal is higher than a second threshold). (Fig. 24, Col 10 Lines 59-62) In FIG. 24, DS.sub.19 is a line depicting the amplitude of a dead short for a 19 gauge cable at various distances (implying multiple pulse transmissions) from the TDR).
The combination of BORCHART and STEVENS do not explicitly disclose wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured current signal is higher than a first threshold and wherein analyzing the measured further current signal to determine the existence of a low impedance fault in the communication line in response to the second power signal includes determining if the measured further current signal is higher than a second threshold, wherein the second threshold is greater than the first threshold.
RUDE teaches wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured current signal is higher than a first threshold (Col 15, lines 38-42: A current test is performed by applying a voltage to the analyzed line and measuring the current in the analyzed line using the current sensor 321. If the measured current is less than a first threshold current value. If the measured current is less than a first threshold current value, an undercurrent condition exists and the analyzed fault is considered to be an open circuit fault (high impedance, which may occur with current test for results in Fig. 4 showing measurements at different loops lengths for Open circuit faults)) and wherein analyzing the measured further current signal to determine the existence of a low impedance fault in the communication line in response to the second power signal includes determining if the measured further current signal is higher than a second threshold, wherein the second threshold is greater than the first threshold (Fig. 5 showing test measurements with lengths 0 feet, 500 feet and 1000 feet detecting short circuit, Col 15, lines 38-46: A current test is performed by applying a predetermined voltage to the analyzed line and measuring the current in the analyzed line using the current sensor 321. If the measured current is less than a first threshold current value, an undercurrent condition exists and the analyzed fault is considered to be an open circuit fault (high impedance). If the measured current is greater than a second threshold current value, an overcurrent condition exists and the analyzed fault is considered to be a short circuit fault (low impedance, See BORCHERT Col 1 Lines 50-55). Implying the second threshold current value has to be higher than the first threshold current value since short circuit current is higher than send threshold, whereas open circuit current is lower than first threshold, a value between the two threshold can be determined no fault condition. Otherwise if the second threshold current value is lower than the first threshold current value, a measured value higher than the second threshold current value but lower than the first threshold current value will not provide a deterministic fault type, an error condition).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of RUDE to the system of BORCHERT and STEVENS in order to take the advantage of a method and device for measuring the distance from the test device to the loop fault in telephone line or fault location using current measurement, and based on location sending appropriate skilled technician for repair, reducing the circuit restoral time as well as associated labor cost (RUDE: Col 8 Lines 1-29).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (US5561318, in IDS, hereinafter ‘BORCHERT’) in view of Stevens et al. (US20060018449, hereinafter ‘STEVENS’) in view of Rude et al. (US7254217, of IDS, hereinafter ‘RUDE’) and with further in view of Sela, I. (US20170336444, of IDS, hereinafter ‘SELA’).
Regarding claim 20, the combination of BORCHART and STEVEN, specifically BORCHERT teaches detecting a fault indication on the communication line by handheld device and determine the existence of a low impedance fault in the communication line in response to the first power signal (Col 1 Line 19-20, 43-45) TDR detects discontinuities in a twisted pair cable such as telephone cable, e.g. subscriber line (a network communication bus for both user voice traffic and control e.g., for call setup procedure, which is well known) out from central office. (Fig. 12) Cable under Test. (Fig. 2, col 1, lines 27-36, 52-59) The transmitted energy pulse from TDR travels down the cable, and if the pulse reaches an impedance discontinuity, part or all of the pulse energy is reflected back to the TDR. If the cable is short circuited, the reflected pulse will be out of phase (have the opposite polarity) with the incident pulse, as shown in FIG. 2. Reflections from a lower impedance are out of phase (short circuited))
The combination of BORCHART and STEVEN do not explicitly disclose storing an indication of an expected current draw from one or more devices on the communication line in a memory of the handheld device and wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured current signal is higher than a first threshold derived from the indication of an expected current draw from one or more devices on the communication line.
RUDE teaches storing an indication of an expected current draw from on the communication line in a memory of the handheld device and wherein analyzing the measured current signal to determine the existence of a low impedance fault in the communication line in response to the first power signal includes determining if the measured current signal is higher than a first threshold derived from the indication of an expected current draw on the communication line (Col 15, lines 38-46) A current test is performed by applying a voltage to the analyzed line and measuring the current in the analyzed line using the current sensor 321. If the measured current is greater than a second threshold current value (storing an indication of an expected current draw and comparing with a first threshold derived from the indication of an expected current draw on the communication line, implicit), an overcurrent condition exists and the analyzed fault is considered to be a short circuit fault (low impedance, see BORCHART Fig. 2, Col 1 Lines 54-55)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of RUDE to the system of BORCHERT and STEVENS in order to take the advantage of a method and device for measuring the distance from the test device to the loop fault in telephone line or fault location using current measurement, and based on location sending appropriate skilled technician for repair, reducing the circuit restoral time as well as associated labor cost (RUDE: Col 8 Lines 1-29).
The combination of BORCHART, STEVENS and RUDE does not explicitly disclose storing an indication of an expected current draw from one or more devices on the communication line in a memory of the device and determining if the measured current signal is higher than a first threshold derived from the indication of an expected current draw from one or more devices on the communication line.
In an analogous art, SELA teaches storing an indication of an expected current draw from one or more devices on the communication line in a memory of the device and determining if the measured current signal is higher than a first threshold derived from the indication of an expected current draw from one or more devices on the communication line (Para [0019]: An acceptable electrical behavior may include acceptable value or values of one or more parameters associated with voltage and/or current patterns at a specific device (i.e., load) and/or electrical network  (expected current draw from one or more devices) at a particular point of interest work at an acceptable working conditions at which no incident, faults and/or failure are in risk to happen. (Para [0030-0031]) processed signals or values processed by measurement-processor 13 may be stored in waveform storage 14, and determine at least one acceptable value related to the electrical behavior (storing an indication of an expected current draw from one or more devices in the memory). (Para [0038-0040]) Deviation-processor 16 receive one or more acceptable values, voltage-related acceptable values and/or current-related acceptable values, related to the electrical behavior at the point of interest, from waveform storage 14 and/or parameter storage 15, and determine the one or more acceptable values related to the electrical behavior based on a superposition between the one or more acceptable values associated with the load and the one or more acceptable values associated with the electric network (based or two or more loads, see Para [0025]). Deviation-processor 16 configured to process one or more deviations between the one or more acceptable values and the one or more detected values (due to input voltage, see Fig. 7, Para [0074]). The deviation-processor may compare between the detected values and the acceptable values and detect a deviation if the difference(s) between the detected value(s) and the acceptable value(s) is larger than a threshold value (determining if the measured current signal is higher than a first threshold derived from the indication of an expected current draw from one or more devices on the communication line)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SELA to the fault detecting handheld system of BORCHART, STEVENS and RUDE in order to take the advantage of a method and a device for detection and predicting faults in an electrical device or loads connected to an electrical network before a critical incident has happened by detecting deviations from acceptable electrical behavior (SELA: para [0023]).

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Borchert, Marshall B. (US9429613), describing Time domain reflectometer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413